DETAILED ACTION
The present application, filed on 12/15/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing on 12/15/2020.
Claims 1-7 are pending and have been considered below.

Priority
The application claims priority to foreign application JP 2020-041208, filed on 03/10/2020. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2020, and 06/18/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pydin (US 2019/0063587).
Regarding claim 1, Pydin discloses {Figure 1} a work vehicle comprising: a power transmission unit {100} including: a differential device {3} for transmitting power to left and right axles {4, 5}; a power transmission mechanism {1a, 65, 67, 3f} for transmitting power to the differential device {3}; and a transmission shaft {1} for transmitting power to the power transmission unit {100}; wherein the power transmission mechanism includes: a first gear mechanism {1a, 65} to which power is transmitted from the transmission shaft {51}; and a second gear mechanism {67, 3f} that transmits power from the first gear mechanism {1a, 65} to the differential device {3}.  
Regarding claim 2, Pydin discloses {Figure 1} the first gear mechanism {1a, 65} includes: a first drive gear {1a} to which power is transmitted from the transmission shaft {1}, and a first driven gear {65} rotatable about a rotational axis {CL2} orthogonal to a rotational axis {CL1} of the first drive gear {1a} and meshing with the first drive gear {1a}; and the second gear mechanism {67, 3f} includes: a second drive gear {67} rotatable about the same rotational axis {CL2} as the first driven gear {65} and rotatable with the first driven gear {65}; and 15a second driven gear {3f} rotatable about a rotational axis {CL3} parallel with the rotational axis {CL2} of the second drive gear {67} and meshing with the second drive gear {67}.  

Regarding claim 3, Pydin discloses {Figure 1} the power transmission mechanism {1a, 65, 67, 3f} includes a support shaft {2} provided to extend along a machine body left/right direction and supporting the first driven gear {65} and the second drive gear {67}, the support shaft {2} being disposed downwardly of the axle {4, 5}.  
Regarding claim 4, Pydin discloses {Figure 1} the power transmission unit {100} includes a case {Figure 1 (3a, 30)} which accommodates the differential device {3} and the power transmission mechanism {1a, 65, 67, 3f}; and the power transmission mechanism includes an input shaft {1} provided to protrude rearwards from a rear portion {below 3f/67 in Figure 1} of the case and supporting the first drive gear {1a}, the input shaft {1} being disposed downwardly of the axle {4, 5}.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pydin in view of Hirakushi (US 4,850,447).
Regarding claim 5, Pydin discloses all the aspects of claim 4. However, Pydin does not explicitly disclose a power steering device for steering left and right wheels is disposed upwardly of the input shaft.  
Hirakushi teaches {Figures 2-5} a power steering device {68, 69a} for steering left and right wheels {9} is disposed upwardly of the input shaft {Figure 5}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the work vehicle disclosed by Pydin to include a power steering device disposed upwardly of the input shaft in order to “steer the front wheels” {Col. 5, lines 15-26}.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pydin in view of Zink (US 2017/0166050).
Regarding claim 6, Pydin discloses all the aspects of claim 4. However, Pydin does not explicitly disclose a switchover device provided between the transmission shaft and the input shaft and configured to be capable of switching over between a power transmission state for transmitting the power from the transmission shaft to the input shaft and a power transmission blocking state for not transmitting the power from the transmission shaft to the input shaft; and 16wherein the switchover device is disposed rearwardly adjacent the power transmission unit.  
Zink teaches {Figures 1-2} a switchover device {56 (70, 72)} provided between the transmission shaft {52 (70)} and the input shaft {54, 66 (72)} and configured to be capable of switching over between a power transmission state for transmitting the power from the transmission shaft {52} to the input shaft {54} and a power transmission blocking state for not transmitting the power from the transmission shaft to the input shaft [0016]; and 16wherein the switchover device {56} is disposed rearwardly adjacent the power transmission unit {12 (16, 18)}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the work vehicle disclosed by Pydin to include a switchover device configured to transmit or block power from the transmission shaft to the input shaft/first drive gear in order to “selectively transmit rotary power between the input shaft 52 and the first gear 54, such as a friction clutch (not shown) or a toothed collar (not shown) that can be slid axially along the first rotary axis 40 to selectively engage a toothed member (not shown) that is coupled for rotation with the input shaft 52” [0015].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pydin in view of Zink and further in view of Itoo (US 2020/0172103).
Regarding claim 7, Pydin and Zink disclose all the aspects of claim 6. However, Pydin does not explicitly disclose left and right main frames extending long a machine body front/rear direction as  seen in a side view; wherein between front portions of the left and right main frames, there is formed a narrow width portion having a reduced spacing between the left and right main frames; and wherein the power transmission unit and the switchover device are disposed in the narrow width portion.
Itoo teaches {Figure 3} left and right main frames extending long a machine body {6} front/rear direction as seen in a side view; wherein between front portions of the left and right main frames, there is formed a narrow width portion {Figure 3} having a reduced spacing between the left and right main frames; and wherein the power transmission unit {60} and the switchover device {62, 64} are disposed in the narrow width portion {Figure 3}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the work vehicle disclosed by Pydin and Zink to include left and right main frames and a narrow width portion such that the power transmission unit and the switchover device are disposed in the narrow width portion in order to provide sufficient protection and structure for the power transmission unit and switchover device while efficiently transmitting force directly to left and right wheels [0044].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (KR 2017/0061272) also teaches the aspects of claim 7. Watson (US 2004/0020700) teaches an on-demand vehicle drive system. Downs (US 2015/0011349) teaches a single speed and two speed disconnecting axle arrangement. Borowicz (US 2015/0329148) teaches a side-by-side utility vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614